DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 27 July 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 10,581,863; 10,091,209; and 9,686,289 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Kari H. Bartingale (Reg. No. 35,183) on 26 August 2021.

The application has been amended as follows: 

Please change Claim 10, Line 1 from “storage medium of claim 0, “ to --storage medium of claim 9--.
Please change Claim 11, Line 1 from “storage medium of claim 0, “ to --storage medium of claim 9--.
Please change Claim 12, Line 1 from “storage medium of claim 0, “ to --storage medium of claim 9--.

Please change Claim 16, Line 1 from “storage medium of claim 0, “ to --storage medium of claim 9--.
Please change Claim 18, Line 1 from “The method of claim 0, “ to –The method of claim 17--.
Please change Claim 19, Line 1 from “The method of claim 0, “ to –The method of claim 17--.


Allowable Subject Matter
Claims 1-5, 7-13 and 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance.

As the above terminal disclaimer overcomes the outstanding double patenting rejections, and as Applicant has amended the independent claims to incorporate subject matter previously indicated allowable, all remaining claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion









Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S MCNALLY whose telephone number is (571)270-1599.  The examiner can normally be reached on Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469)295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MICHAEL S. MCNALLY
Primary Examiner
Art Unit 2432



/Michael S McNally/Primary Examiner, Art Unit 2432